           Case 1:20-cv-01015-JLC Document 28 Filed 11/10/20 Page 1 of 4


                                                                                      11/10/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
EDWIN JESUS PENA,                                              :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   20-CV-1015 (JLC)
                                                               :
TOP CONCOURSE ELECTRONICS, INC. :
and DAVID ZANDI,                                               :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

         The parties in this wage-and-hour case have consented to my jurisdiction

under 28 U.S.C. § 636(c) (Dkt. No. 22) and have now submitted a joint “fairness

letter” (Dkt. No. 27)1 and a fully executed settlement agreement (Dkt. No. 27-1) for

my approval under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

Courts generally recognize a “strong presumption in favor of finding a settlement

fair” in cases like this one brought under the Fair Labor Standards Act (“FLSA”), as

they are “not in as good a position as the parties to determine the reasonableness of

an FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL

7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (citation omitted). Moreover, given

defendants’ financial situation as a result of the COVID-19 pandemic, the “potential

difficulty in collecting damages militates in favor of finding a settlement

reasonable.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y.


1   The letter is undated.
                                                        1
        Case 1:20-cv-01015-JLC Document 28 Filed 11/10/20 Page 2 of 4




2013). See also Hart v. RCI Hosp. Holdings, Inc., No. 09-CV-3043 (PAE), 2015 WL

5577713, at *10 (S.D.N.Y. Sept. 22, 2015) (significant “risk that plaintiffs would not

be able to collect, or fully collect, on a judgment” supported approval of settlement

agreement, which “[g]uaranteed recovery from the other two defendants in the

event that [one] prove[d] unable to pay the entire settlement amount”).

      Having carefully reviewed the joint fairness letter submitted by the parties

as well as the proposed settlement agreement, and the parties having participated

in the Court’s mediation program that led to the settlement, the Court finds that all

of the terms of the proposed settlement (including the allocation of attorneys’ fees

and costs) appear to be fair and reasonable under the totality of the circumstances

(and in light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp.

2d 332, 335 (S.D.N.Y. 2012)), except for one. 2 The parties’ settlement agreement (at

paragraph seven) includes a mutual non-disparagement provision. 3 As the Court

explicitly informed the parties when it issued its order scheduling the submission of

their settlement papers (Dkt. No. 20), any such provision must include a carve-out

for truthfulness. See Order dated September 22, 2020 (citing Howard v. Don

Coleman Advertising, Inc., 16-CV-5060 (JLC), 2017 WL 773695, at *2 (S.D.N.Y. Feb.

28, 2017) (any mutual non-disparagement provision must include carve-out for

2The Court’s approval of the allocation of attorney’s fees should not be construed as
an approval of the hourly rate of plaintiff’s counsel.

3Paragraphs 7(a) and (b) provide: “Plaintiff/Defendants agree not to make any false
statement about Defendants or any of the Releasees/Plaintiff that is derogatory,
disparaging, or defamatory, whether by electronic, written, or oral means, to any
person (including, but not limited to, the press or any media, or on social media
websites).”
                                           2
         Case 1:20-cv-01015-JLC Document 28 Filed 11/10/20 Page 3 of 4




truthfulness); see Payano v. 1652 Popham Assocs., LLC, No. 17-CV-9983 (HBP),

2019 WL 464231, at *4 (S.D.N.Y. Feb. 6, 2019) (“Courts in this Circuit have held

that while ‘not all non-disparagement clauses are per se objectionable, if the

provision would bar plaintiffs from making any negative statement about the

defendants, it must include a carve-out for truthful statements about plaintiffs’

experience litigating their case [because] [o]therwise, such a provision contravenes

the remedial purposes of the [FLSA] and . . . is not fair and reasonable.’”) (citations

omitted).

      No such carve-out is provided here. However, the settlement agreement

includes a severability provision (at paragraph 12(b)). Accordingly, the Court

hereby finds the mutual non-disparagement paragraphs (7(a) and (b)) to be invalid

as written and therefore severable and unenforceable. See, e.g., Lara v. Air Sea

Land Shipping & Moving Inc., No. 19-CV-8486 (PGG) (BCM), 2019 WL 6117588, at

*3 (S.D.N.Y. Nov. 18, 2019) (relying on severability clause, striking, inter alia, non-

disparagement clause, and approving settlement as modified).

      The Court therefore approves the settlement agreement, as modified by

striking paragraphs 7(a) and 7(b).




                                           3
         Case 1:20-cv-01015-JLC Document 28 Filed 11/10/20 Page 4 of 4




       The parties are directed to file a fully executed stipulation and order of

dismissal with prejudice no later than November 19, 2020, otherwise the Court

will simply direct the Clerk to close this case. 4

       SO ORDERED.

Dated: November 10, 2020
       New York, New York




4While the settlement letter (on page 4) says that the parties have filed a
stipulation of dismissal with their settlement papers, they have not, in fact, done so.
                                           4
